948 F.2d 1295
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Tom R. STEPHENSON, on behalf of himself and all otherssimilarly situated, Plaintiff-Appellant,v.The OKLAHOMA TURNPIKE AUTHORITY, Defendant-Appellee.
No. 91-6162.
United States Court of Appeals, Tenth Circuit.
Nov. 14, 1991.

Before STEPHEN H. ANDERSON, BRORBY and TACHA, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellant Tom R. Stephenson appeals a district court order dismissing his complaint.   The district court held that Stephenson's suit against the Oklahoma Turnpike Authority was barred by the eleventh amendment.   On appeal, Stephenson argues that the Turnpike Authority has waived its eleventh amendment immunity by consenting to suit.   Stephenson also argues that equal protection claims are not barred by the eleventh amendment.


3
After carefully reviewing the record, we AFFIRM for substantially the same reasons given by the district court.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3